Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Group II (claims 2-8) in the reply filed on 05/12/2022 is acknowledged. 
2. Claims 1-11 are pending. Claims 2-8 are currently under consideration. Claims 1 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  

Information Disclosure Statement
3. The information disclosure statement filed on 05/12/2022 and 11/03/2020 is considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings
4. The drawings filed on 03/30/2020 are accepted by the examiner.  


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 2-8 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method for selecting an antibody with a systemic clearance in cynomolgus monkeys of less than 8 mL/kg/day comprising measuring the retention time of the antibody on an FcRn affinity chromatography column with a positive linear pH gradient and on a heparin affinity chromatography column with a positive linear conductivity/salt gradient, and b) selecting the antibody i) if the relative retention time on the FcRn affinity chromatography column is less than 1.78 times the retention time difference between peaks 2 and 3 of a preparation of an oxidized anti-Her3 antibody of SEQ ID NO: 03 and 04, wherein the pH gradient is from a first pH value to a second pH value whereby the first pH value is pH 5.5 and the second pH value is pH 8.8, and wherein the positive linear conductivity/salt gradient is from 50 mM TRIS pH7.4 to 50 MM TRIS pH7.4, 1000 mM NaCl, does not reasonably provide enablement for the instantly claimed method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claims 2-8 are drawn to a method for selecting an antibody with a systemic clearance in cynomolgus monkeys of less than 8 mL/kg/day comprising the following steps: a) measuring the retention time of the antibody on an FcRn affinity chromatography column with a positive linear pH gradient and on a heparin affinity chromatography column with a positive linear conductivity/salt gradient, and b) selecting the antibody i) if the relative retention time on the FcRn affinity chromatography column is less than 1.78 times the retention time difference between peaks 2 and 3 of a preparation of an oxidized anti-Her3 antibody of SEQ ID NO: 03 and 04, and ii) if the relative retention time on the heparin affinity chromatography column is less than 0.87 times the retention time of an anti-pTau antibody of SEQ ID NO: 01 and 02.
 The claims are broad because they do not define the positive linear pH gradient on an FcRn affinity chromatography column and positive linear conductivity/salt gradient on a heparin affinity chromatography column. The specification discloses chromatography using FcRn affinity column and a pH gradient from pH 5.5 to pH 8.8 (Example 2) and chromatography using heparin affinity column and a positive linear conductivity/salt gradient from 50 mM TRIS pH7.4 to 50 MM TRIS pH7.4, 1000 mM NaCl (Example 3). The specification also discloses relative retention vs Her3 on FcRn affinity column ad relative retention vs pTau on heparin affinity column (Example 4). However, the specification does not provide sufficient guidance/direction or working examples on how to make and use the instantly claimed method. The specification does not provide evidence showing that an FcRn affinity chromatography column with any positive linear pH gradients and a heparin affinity chromatography column with any positive linear conductivity/salt gradients would yield a relative retention time for an antibody with a systemic clearance in cynomolgus monkeys of less than 8 mL/kg/day.
It is well-known in the art that the interaction of IgG with the neonatal Fc receptor influences monoclonal antibody clearance (see, e.g., Datta-Mannan et al., J. Biol. Chem. 282 (3): 1709 –1717, 2007). WO 2015/140126 A1 (or US 2017/0227547 A1) teaches a method for the prediction of the in vivo half life of an antibody based upon the retention time on an FcRn affinity chromatography column with a positive linear pH gradient from pH5.5 to pH8.8 (see, e.g., claim 6). Schlothauer et al. (MABS 5 (4): 576-586, 2013) teach functional characterization of monoclonal antibodies on an FcRn affinity chromatography column with a linear pH gradient from pH5.5 to pH8.8 (see, e.g., Abstract). A post-filing date publication also teaches that (Kraft., MABS 12 (i): e1683432, 9 pages, 2020) also teaches heparin chromatograph as an in vitro predictor for antibody clearance rate through pinocytosis and an FcRn affinity chromatography column with a linear pH gradient from pH5.5 to pH8.0 (page e1683432-3, left column). However, the prior art does not provide supporting evidence for the instantly claimed method. 
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention commensurate in scope with these claims. It is unpredictable whether an FcRn affinity chromatography column with any positive linear pH gradients and a heparin affinity chromatography column with any positive linear conductivity/salt gradients would yield a relative retention time for an antibody with a systemic clearance in cynomolgus monkeys of less than 8 mL/kg/day. It would take an undue experimentation for one skilled in the art to make and use the claimed invention commensurate in scope with these claims.
  Due to the large quantity for experimentation necessary to make and use the instantly claimed method, the limited directions guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention commensurate in scope with these claims.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
7. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
8. Claims 2-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claim 2 recites a unit for clearance: “mL/kg/day”. However, either the specification nor the art defines the unit unambiguously, rendering the claim indefinite. Claims 3-8 are rejected as dependent claims from claim 2. 
(ii). Claim 7 is indefinite because it refers to Fig. 1. 

Conclusion
9. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
June 13, 2022